Citation Nr: 0902297	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to April 
1971.  He was awarded the Combat Infantryman Badge, among 
other decorations.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2008 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Both additional evidence and a written waiver of preliminary 
RO review were received at a September 2007 Board hearing.   

The Board notes at the outset that service connection for 
myopia was denied by rating decision in April 1971.  The 
present appeal concerns the veteran's claim that he suffers 
from a different right eye disability related to injury 
during service. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008, additional evidence was received at the 
Board: (1) a letter from Mark A. Gersman, M.D. written in 
September 2008, and (2) a chronological list of events.  It 
appears to the Board that the evidence is relevant to the 
appeal and has not been considered by the RO.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1304(c) (2008).

It is noted that a waiver of RO consideration of the evidence 
has not been received after the issuance of the supplemental 
statement of the case dated in June 2008.  A letter had been 
sent from the Board to the appellant in November 2008 
informing him of the need to submit a waiver for the Board to 
consider the evidence without prior review by the RO.  The 
veteran was advised that if he did not respond within 45 days 
the Board would assume that he wished for his appeal to be 
returned to the RO for preliminary review of the new evidence 
by the RO.  A response from the veteran was not received by 
the Board.  Accordingly, the Board finds that a remand is 
required to afford the veteran a supplemental statement of 
the case which discusses this additional evidence.  This is 
necessary in view of the absence of any written waiver from 
the veteran waiving initial review of this evidence by the 
RO.  See Disabled American Veterans v. Sec'y, 327 F. 3d 1339 
(Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file, to 
include the additional evidence, and 
determine if any of the benefits sought 
can be granted.  The veteran and his 
representative should then furnish an 
appropriate supplemental statement of the 
case contemplating all evidence received 
since the issuance of the supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




